Citation Nr: 1425134	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-28 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for service-connected generalized anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that after the appeal was certified to the Board, the Veteran submitted additional evidence to support his appeal, which evidence was accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  

The Board also notes that the evidence of record suggests that the Veteran is unemployable on account of his service-connected connected anxiety disorder.  Thus, as reflected on the title page of this decision, the Board concludes that the issue of entitlement to TDIU is also properly before it.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009) (holding that TDIU rating must be considered with disability rating issue whenever there is "cogent evidence of unemployability, regardless of whether [claimant] states specifically that he is seeking TDIU benefits").


FINDINGS OF FACT

1.  When reasonable doubt is resolved in favor of the Veteran, the evidence shows that his anxiety disorder has been manifested by symptoms that likely resulted in occupational and social impairment with deficiencies in most areas; total impairment has not been shown.

2.  The Veteran's service-connected anxiety disorder is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for service-connected PTSD have been met since July 6, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2013).

2.  The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The Veteran's service-connected anxiety disorder has been evaluated as 50 percent disabling since July 6, 2007, under the General Rating Formula for Mental Disorders, which provides for a 50 percent rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9440 (2013).  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board has reviewed the evidence of record and finds that, when reasonable doubt is resolved in favor of the Veteran, his service-connected anxiety disorder has been manifested by symptomatology resulting in occupational and social impairment more nearly approximating the criteria for a 70 percent rating.  See 38 C.F.R. § 4.7 (2013).  In so concluding, the Board relies heavily on the findings contained in VA examination reports dated in June 2011 and March 2012, to include the recorded Global Assessment Functioning (GAF) scores of 48 and 50; the report of a December 2012 private mental status assessment, also recording a GAF score of 48; the report of January 2013 private vocational assessment; and information contained in the Veteran's VA treatment records.  

In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 41-50 is defined as: "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  Furthermore, in evaluating the severity of a mental health disorder, the Board points out that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).

Here, the Board finds that although the Veteran's anxiety disorder is not necessarily manifested by the types of symptoms contemplated by the 70 percent rating, see Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed . Cir.2013) (explaining that the assignment of a 70 percent rating requires "the presence of certain symptoms"), his anxiety symptoms appear to be of such severity so as to cause deficiency in most areas, especially when considered without regard to the ameliorative effects of medication, see Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) ) (holding that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria").  Indeed, by assigning GAF scores in the 41 to 50 range, the clinicians who have evaluated the Veteran have evidenced their beliefs that the Veteran suffers from serious symptoms and/or serious impairment in social and occupational functioning related to his anxiety disorder.  Furthermore, the private psychologist who assessed the Veteran in December 2012 specifically indicated his belief that the Veteran's anxiety resulted in occupational and social impairment with deficiencies in most areas, noting a history of four psychiatric hospitalizations related to the Veteran's anxiety.  A March 2012 VA examiner also indicated that the Veteran's nervousness, isolation, and withdrawal from others rendered him unable to secure and maintain competitive employment at that time, which suggests that his symptoms are more severe that those merely causing reduced reliability and productivity.  See 38 C.F.R. § 4.130, DC 9400.  The private psychologist and the private vocational specialist further felt that the Veteran's level of impairment was as severe as it currently is at the time that he first filed his claim for VA disability benefits.  

Accordingly, based on the assignment of GAF scores ranging from 48 to 50, the Veteran's history of treatment related to his anxiety disorder since discharge from service, as evidenced by his VA treatment records, and the private opinions of record regarding the severity of the Veteran's symptomatology over time, the Board finds that the Veteran's overall level of social and occupational functioning since filing his service connection claim has been more serious than that which is contemplated by the current 50 percent rating.  Thus, in resolving reasonable doubt in favor of the Veteran, the Board finds that a 70 percent rating more accurately reflects the Veteran's overall disability during the pendency of his current claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7 (2013).  

The Board has considered whether the Veteran's anxiety disorder has resulted in total social and occupational impairment, such that a 100 percent schedular evaluation is warranted, but finds that it has not.  Although, as will be discussed in further detail below, the evidence demonstrates that the Veteran's anxiety disorder has likely rendered him unemployable, the evidence does not suggest that the Veteran is totally impaired socially, as evidenced by the fact that the Veteran has been married to his wife for more than 46 years, which marriage appears to be intact and stable.  Although the Veteran may experience a degree of social isolation and withdrawal from others, the evidence simply does not demonstrate that he is totally impaired.  Thus, a 100 percent evaluation is not warranted.  See 38 C.F.R. § 4.130, DC 9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders) (emphasis added).

B.  Entitlement to TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

Based on the Board's determination that the Veteran's anxiety disorder is more appropriately rated as 70 percent disabling, the Veteran has now met the schedular criteria for TDIU since July 6, 2007.  While the minimum rating requirements are met, the Veteran must first and foremost be shown to be unable to secure or follow substantially gainful employment in order to establish entitlement to TDIU.  

As noted above, the March 2012 VA examiner opined that the Veteran's anxiety symptoms render him unable to secure and maintain competitive employment at that time.  A review of the January 2013 report of a private vocational specialist shows that the vocational expert reviewed the Veteran's claims folder, outlined the relevant evidence of record, and opined that the severity of the Veteran's anxiety disorder, which was manifested by issues with sustained public contact, social interaction, stress tolerance, concentration, and panic attacks, appeared to be significant enough to render him totally unable to work.  The evaluator further noted that the Veteran had not worked since 1998 and indicated her belief that the Veteran has been totally occupationally disabled due to his service-connected anxiety disorder since July 2007.

Upon review of the record, the Board finds no reason to discount the probative value of the favorable opinions regarding the Veteran's unemployability.  Accordingly, based on the favorable opinions detailed above, the Board finds that the Veteran's service-connected anxiety disorder is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein via a letter dated in March 2008, which letter the Board finds comply with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein via letters dated in January and September 2011, which letter the Board finds comply with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matters decided herein has been obtained.  The evidence includes his VA outpatient treatment records and examination reports, private medical evidence, records from the Social Security Administration, and lay statements from the Veteran.

The Board also finds that the medical evidence of record is adequate to rely upon in this case.  The Veteran was afforded several VA examinations in connection with his claim of service connection and appeal of the initially assigned disability rating.  The Veteran also submitted private medical evidence in support of his claim.  Upon review of the evidence of record, the Board is satisfied that the VA examination reports, along with the VA treatment records and private medical evidence, contain sufficient evidence by which to evaluate the severity of the Veteran's disability in the context of the rating criteria and throughout the appeal period.  Accordingly, the Board finds that VA has properly assisted the Veteran by affording him adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  


ORDER

Entitlement to a 70 percent rating for major depressive disorder is granted, effective July 6, 2007.

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


